USCA4 Appeal: 21-7654      Doc: 20         Filed: 08/25/2022     Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-7654


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        JOSHUA FITZGERALD REID,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Raleigh. James C. Dever III, District Judge. (5:19-cr-00091-D-1)


        Submitted: August 23, 2022                                        Decided: August 25, 2022


        Before GREGORY, Chief Judge, HEYTENS, Circuit Judge, and KEENAN, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        Joshua Fitzgerald Reid, Appellant Pro Se. David A. Bragdon, Assistant United States
        Attorney, Lucy Partain Brown, Assistant United States, Daniel William Smith, Assistant
        United States Attorney, Joshua Bryan Royster, OFFICE OF THE UNITED STATES
        ATTORNEY, Raleigh, North Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7654      Doc: 20         Filed: 08/25/2022      Pg: 2 of 2




        PER CURIAM:

               Joshua Fitzgerald Reid appeals the district court’s order denying his motion for

        compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i), as amended by the First Step

        Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239. Upon review of the

        record, we discern no abuse of discretion in the district court’s determination that the

        relevant 18 U.S.C. § 3553(a) factors weighed against compassionate release. ∗ See United

        States v. High, 997 F.3d 181, 185-87 (4th Cir. 2021) (stating standard of review and

        outlining relevant factors); see also United States v. Kibble, 992 F.3d 326, 329-31 (4th Cir.

        2021) (per curiam) (affirming district court’s order denying compassionate release, despite

        error in applying Sentencing Guidelines policy statement, where district court’s 18 U.S.C.

        § 3553(a) analysis was sound). Accordingly, we affirm the district court’s order. We

        dispense with oral argument because the facts and legal contentions are adequately

        presented in the materials before this court and argument would not aid the decisional

        process.

                                                                                        AFFIRMED




               ∗
                    Reid’s new arguments regarding his sentencing credits and his family
        circumstances are not properly before us. See In re Under Seal, 749 F.3d 276, 285 (“Our
        settled rule is simple: absent exceptional circumstances, we do not consider issues raised
        for the first time on appeal.” (cleaned up)). Instead, these arguments are properly raised,
        if at all, in the district court in the first instance.

                                                     2